Citation Nr: 0325785	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  95-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder as a 
result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967, 
to include service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In March 
1997, the Board denied the veteran's claim of entitlement to 
service connection for a skin disorder claimed as being due 
to Agent Orange exposure.  In June 1999, the Court vacated 
the Board's March 1997 decision pertaining to service 
connection for a skin disorder.  

In February 2000 and in April 2003, the Board remanded the 
case to the RO for further development.  The case has been 
returned to the Board for further appellate review.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in November 1996.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.  

2.  Chloracne was not manifest during service or within one 
year of separation from service and the veteran does not 
currently have chloracne.  

3.  The veteran engaged in combat with the enemy.  

4.  The veteran is not credible.

5.  A rash on the groin during service was acute, transitory, 
and resolved.  

6.  A chronic skin disorder was not manifest in service and 
is not related to service.  


CONCLUSIONS OF LAW

1.  Chloracne was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131(West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).

2.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The June 1964 service entrance examination report shows that 
the skin was normal.  A treatment record, dated in December 
1966, notes the veteran's complaint of a rash on his groin.  
Calamine lotion was prescribed.  The June 1967 separation 
examination report shows that the skin was normal.  On the 
accompanying medical history he denied having or having had 
skin diseases.  

Private treatment records, dated in July 1993, note the 
veteran's reported history of a rash on both wrists since 
service in Vietnam in 1966.  The assessment was fungal 
dermatitis on the hands and wrists, bilaterally.  

In a statement in support of his claim, received in February 
1994, the veteran stated that the only treatment he received 
for a rash during service in Vietnam was ointment dispensed 
by a medial corpsman.  He stated that after separation from 
service, the rash would become severe during the summer 
months.  

The veteran underwent VA examinations in February 1994.  He 
reported a history of an onset of a skin rash on both wrists 
during service in Vietnam.  On examination, pruritic scaling, 
lichenified eruptions of both volar wrists, and a small 
plaque on the abdomen near the umbilicus, consistent with 
atopic dermatitis, were noted.  The examiner stated that acne 
scarring of the face, chest, and back could be consistent 
with chloracne, noting that it could have been aggravated or 
precipitated by exposure to Agent Orange.  

At a personal hearing before the undersigned Veterans Law 
Judge in November 1996, the veteran testified that he had a 
rash on his arms during all of his service in Vietnam.  
Transcript at 4 (November 1996).  He stated that the onset of 
the rash occurred in approximately April 1967 during service 
in Vietnam.  Id. at 10-11.  He testified that the onset of 
the rash occurred while the enemy was shooting mortars at 
him.  Id. at 11.  

In a statement in support of the claim, received in June 
2000, the veteran related that the onset of a rash occurred 
while he was under mortar attack from the enemy.  He stated 
that at the time the mortars were falling, he was concerned 
with survival, "not looking for a rash afterwards."

On VA examination in September 2002, the examiner stated that 
the C-file had been reviewed.  The veteran reported a history 
of a skin rash on the face, abdomen, and wrists since 1966.  
The examiner stated the veteran's lichenified patches were 
not known to be caused by exposure to Agent Orange.  No 
evidence of chloracne was noted.  

In a January 2003 VA opinion, the examiner stated that the C-
file had been reviewed.  The report of examination notes the 
veteran's history of having a rash on his groin on one 
occasion during service.  The examiner observed that no 
diagnosis was provided and that he was treated with several 
topical agents.  The examiner noted that there were no 
further notes indicative of any additional complaints 
relative to the skin.  He stated that he could not relate the 
veteran's current dermatological condition to the rash during 
service.  He stated that any present skin condition was not 
related to Agent Orange exposure.  

On VA examination in February 2003, the examiner stated that 
he had reviewed the veteran's C-file.  The veteran reported a 
history of developing a fungal type skin infection in the 
groin area during service.  He indicated that it was 
currently pruritic.  Current medications were noted to be 
topical steroid creams for lichen simplex chronicus.  The 
relevant diagnosis was Agent Orange exposure during service 
in Vietnam.  

A June 2003 VA opinion reflects that the examiner reviewed 
the C-file.  The examiner stated that the veteran's skin 
disorder was not related to the circumstances, conditions, or 
hardship of service, including combat and working on a 
Howitzer or exposure to mortars.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2002).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the June 1994 rating decision of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the February 1995 statement 
of the case and in the January 2003 and June 2003 
supplemental statements of the case.  The Board concludes 
that the discussions in the rating decision and in the 
statement and supplemental statements of the case informed 
him of the information and evidence needed to substantiate 
the claim.  In the February 2000 and April 2003, the veteran 
was invited to submit additional evidence.  In May 2003, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  In addition, by letter dated in March 2003, 
he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim, and did so before the undersigned 
Veterans Law Judge.  The Veterans Law Judge's actions at the 
hearing complied with 38 C.F.R. § 3.103.  Examination reports 
adequate for VA purposes are on file.  38 C.F.R. § 3.326 
(2002).  
In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Analysis

Initially, the Board notes that the February 1994 VA examiner 
stated that scarring of the face, chest, and back could have 
been aggravated by exposure to Agent Orange.  Generally, 
veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the 
later complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation 
provides expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports,"  38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  At service entrance, the skin was normal.  A skin 
disorder was not noted on the service entrance examination.  
Therefore, the veteran is entitled to a presumption of 
soundness at service entrance.  There is no evidence to rebut 
the presumption of sound condition at service entrance.  

Next, the Board notes that where a combat wartime veteran 
alleges he suffers disability due to an disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the RO has determined 
that the veteran engaged in combat with the enemy.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable.  

The veteran asserts that he had an onset of a rash coincident 
with combat during service in Vietnam.  Specifically, he 
asserts that a rash on his wrists appeared during combat, 
while he was under mortar attack during service in Vietnam.  
In theory, the veteran is competent to state that he had a 
rash during a combat incident.  In the broadest sense, such 
is satisfactory evidence since a rash is observable.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  This is the first step 
established by the Federal Circuit.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  Invocation of 1154(b), however, 
does not result in an award of service connection.  Section 
1154 does not absolve the claimant from establishing current 
disability, or a nexus to service.  Section 1154 relaxes the 
evidentiary requirement as to the occurrence of an event, 
what happened then, not as to the question of currently 
disability or nexus to service, both of which require 
competent evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  The Court 
has also stated that, [o]f course, the Secretary is not 
required to accept every bald assertion made by a veteran as 
to service incurrence or aggravation of a disability 
(citation omitted).  As Congress explained in 1941, when the 
law which is now § 1154 was enacted, the matter of service 
connection is a factual determination which must be made by 
the Secretary based upon the evidence in each individual 
case; the law doe not create a presumption in favor of combat 
veterans."  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

The Board finds that veteran's assertions are not credible.  
At his personal hearing in November 1996, the undersigned 
Veterans Law Judge observed the veteran and heard testimony 
from the veteran that was inconsistent with the record.  For 
example, at the hearing, the veteran testified that he had 
had a rash throughout all of his service in Vietnam.  At 
separation, however, he specifically denied having or having 
had skin diseases.  The Board notes that service medical 
records reflect treatment for a rash on only one occasion.  
In addition, he has given varied accounts of the date of the 
onset of the rash.  For instance, in July 1993, he reported 
that the onset of a rash on his wrists was during service in 
July 1966.  At the hearing, he testified that the onset of 
the rash was in the spring of 1967.  In June 2000, he related 
that he was unsure as to whether the rash had appeared while 
there were incoming mortars, whereas he specifically 
testified that the rash appeared while he was under direct 
mortar attack.  Regardless, the June 2003 VA examiner 
specifically stated that the veteran's skin disorder was not 
related to the circumstances, conditions, or hardships of 
service, including any combat or work on a Howitzer or 
exposure to mortars.  The Court in Collette established a 
second step; that the proffered evidence should be consistent 
with the circumstances, conditions or hardship of such 
service.  The Board finds that the contemporaneous evidence, 
coupled with the competent post service evidence to be more 
consistent with the record and more reliable than the 
veteran's statements made for the purpose of monetary 
compensation.  That evidence, in this case, establishes that 
his condition is not consistent with the circumstances, 
conditions or hardships of his service.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).

The issue of whether a skin disorder is related to service 
requires competent evidence.  Although the veteran is 
competent to report when he first noticed the appearance of a 
rash, he is not a medical professional and his statements do 
not constitute competent medical evidence that a particular 
diagnosis is related to service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992) (lay persons are not competent 
to offer evidence that requires medical knowledge.  Stated 
differently, in the broadest sense of Collette, the veteran 
is competent to report that he had a rash during an incident 
of combat (satisfactory lay evidence).  He is not, however, 
competent to establish a diagnosis or etiology.  Furthermore, 
he is not competent to establish that his particular 
diagnosis is consistent with the circumstances, conditions, 
or hardships of his report of combat service.  (Second step.)  
This matter was specifically addressed by the June 2003 VA 
examiner and it was determined that his current diagnosis was 
not consistent with the circumstances, conditions, or 
hardships of service, including working with Howitzers or 
exposure to mortars.  

It is clear that the veteran served in Vietnam, and is 
presumed to have been exposed to Agent Orange.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 
(1998).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  The veteran's skin disorder, however, is not a 
disease, which is presumptive of service-connection by reason 
of having positive association with exposure to an herbicide 
agent.  38 U.S.C.A. § 1101(3).  In this case, there is a 
conflict in the medical evidence.  Specifically, the February 
1994 VA examiner opined that the veteran's scarring of the 
face, chest, and neck could be consistent with chloracne and 
caused by exposure to Agent Orange.  The Board finds, 
however, that the September 2002 and January 2003 opinions to 
the effect that the veteran's skin disorder is not associated 
with exposure to Agent Orange and is not chloracne, are more 
probative and more consistent with the record than the 
February 1994 opinion for several reasons.  First, the 
September 2002 and January 2003 VA examiner's reviewed the 
claims file.  In addition, the February 1994 opinion is 
equivocal, with the examiner stating that the veteran's skin 
disorder could be consistent with chloracne and could have 
been caused by Agent Orange exposure.  The September 2002 and 
January 2003 VA examiners unambiguously stated that the 
veteran's skin disorder was not related to Agent Orange 
exposure and that there was no evidence of chloracne.  

As noted, service medical records reflect only one complaint 
of a rash during service in 1966.  At separation, the skin 
was normal.  Thus, there is no reliable evidence of a chronic 
disorder during service.  Moreover, there is no record of 
treatment or diagnosis of a skin disorder for many years 
after service.  The Court has established that:

[E]vidence of a prolonged period 
without complaint can be considered, 
along with other factors concerning the 
veteran's health and medical treatment 
during and after military service . . . 
The trier of fact should consider all 
of the evidence including the 
availability of medical records, the 
nature and course of the disease or 
disability, the amount of time that 
elapsed since military service, and any 
other relevant facts.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

In this case, the Board is presented with a normal separation 
examination and a denial of pertinent history at separation.  
Furthermore, there is a phenomenal gap between service and 
the first evidence of treatment.  Although continuity of 
symptomatology is the criteria, the relevant facts include an 
absence of treatment and an absence of credible testimony.  
See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Thus, there is no credible evidence of continuity of 
symptomatology after service.  While some examiners have 
noted a history of a rash since service in Vietnam, 
unenhanced by any additional medical comment by the examiner, 
however, such notation does not constitute competent medical 
evidence.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order for 
any testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under 
consideration").  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the Board concludes that the inservice rash on 
the groin was acute, resolved and did not result in chronic 
disability.  

Based on a thorough review of the record, the Board finds 
that service connection for a skin disorder is not warranted.  
A preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  




ORDER

Service connection for a skin disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

